The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1994. The statement which you have submitted is as follows:
    Shall a law be enacted that the Department of Natural Resources require persons receiving any permit, renewal, variance or modification for thermal destruction of materials once contaminated with nerve gas agents or biological agents establish and pay into a trust fund $5 million per year until it reaches $20 million to remediate any contamination caused by thermal destruction of such nerve gas agents and biological agents, including closing and decontaminating of thermal destruction devices at end of their useful life and for bodily injury and property damage to third parties caused by thermal treatment devices or emissions from such devices?
See our Opinion Letter No. 154-95.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Sincerely,
                                 JEREMIAH W. (JAY) NIXON Attorney General